Citation Nr: 0717272	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
discogenic disease of the lumbar spine prior to February 22, 
2006.

2.  Entitlement to a rating in excess of 40 percent for 
discogenic disease of the lumbar spine on and after February 
22, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a rating of 20 
percent for the veteran's discogenic disease of the lumbar 
spine.  

The Board remanded this case in August 2005.  In March 2006, 
the RO granted an increased (40 percent) schedular rating 
effective from February 22, 2006, for the low back.  The 
veteran has continued his appeal for a higher rating for the 
entire appeal period.  A claim remains in controversy where 
less than the maximum schedular benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified before the undersigned at a December 
2004 hearing at the RO.  A transcript has been associated 
with the file.

As noted in the August 2005 remand, at the December 2004 
hearing before the undersigned, the veteran raised two 
additional issues: (1) entitlement to service connection for 
depression, as secondary to the service-connected discogenic 
disease of the lumbosacral spine; and (2) entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Since that time, 
the veteran has also raised the issues in his February 2007 
statement of (3) entitlement to service connection for 
arthritis and (4) entitlement to service connection for 
prostate problems, both as secondary to his "Army 
disability."  As these issues have not yet been addressed by 
the RO, they are REFERRED to the RO for initial action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the 2005 Remand, the Board instructed that the veteran's 
Social Security Administration (SSA) records be associated 
with the file.  In particular, the Board instructed that, 
should an Administrative Law Judge decision be in the 
veteran's SSA record, that decision should be associated with 
the veteran's VA claims file.  While the AMC did request the 
veteran's SSA file, the response did not include the ALJ 
decision.  This omission is particularly egregious in light 
of the veteran's September 2006 arguments to the AMC which 
cite the ALJ decision as grounds for an increased rating.  
The veteran reiterated these arguments to the Board following 
recertification of the appeal.  The Board must remand for the 
ALJ decision on the veteran's SSA claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Social Security Administration (SSA) a 
copy of the Administrative Law Judge 
decision concerning the veteran's award of 
disability benefits.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

If SSA is unable to provide a copy of the 
decision, the RO/AMC should notify the 
veteran of that fact and allow him an 
opportunity to provide a copy of any 
documents in his possession.


2.  Then, readjudicate the claims. If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




